                         Case 1:19-mj-10645-UA Document 6 Filed 12/03/19 Page 1 of 7
AO 98 (Rev. 12/ 11) Appearance Bond
                                                                                                             ORIGl~JAI
                                           UNITED STATES DISTRICT COURT
                                                                     for the
                                                     Southern      District of New York

                    United States of America                              )
                                      V.                                  )
                                                                          )                      19 MAG 10645
                    STUART FINKELSTEIN
                                                                          )
                               Defendant                                  )

                                                           APPEARANCE BOND

                                                           Defendant's Agreement
I,                   STUART FINKELSTEIN                         (defendan t), agree to follow every order of this court, or any
court that considers this case, and I further agree that this bond may be forfeited ifl fail:
            ( ~ ) to appear for court proceedings;
            ( ~ ) if convicted, to surrender to serve a sentence that the court may impose; or
            ( ~) to comply with all conditions set forth in the Order Setting Conditions of Release.

                                                                 Type of Bond
( ~ ) (1) This is a personal recognizance bond.

( X ) (2) This is an unsecured bond of$                 150,000.00
                                                      -~----------

( D ) (3)      This is a secured bond of$          _ _ _ _ _ _ _ _ _ _ , secured by:

         ( D)     (a) $ _ _ _ _ _ _ _ _ , in cash deposited with the court.

         (D )     (b) the agreement of the defendant and each surety to forfeit the following cash or other property
                  (describe the cash or other property, including claims on it- such as a lien, mortgage, or loan - and attach proof of
                  ownership and value):



                  If this bond is secured by real property, documents to protect the secured interest may be filed of record.

         (D )     (c) a bail bond with a solvent surety (attach a copy of the bail bond, or describe it and identify the surety):




                                                     Forfeiture or Release of the Bond

Forfeiture of the Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court
may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
interest and cmt~.
                          Case 1:19-mj-10645-UA Document 6 Filed 12/03/19 Page 2 of 7
AO 199A (Rev . \2/11 ) Order Setting Conditions of Release                                                      Page 1 of _ _ _ Pages



                                         UNITED STATES DISTRICT COURT
                                                                         for the
                                                             Southern   District of   New York


                     United States of America                                )
                                    V.                                       )
                                                                             )        Case No.       19 MAG 10645
                     STUART FINKELSTEIN                                      )
                                Defendant                                    )

                                         ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant' s release is subject to these conditions:

(1)    The defendant must not violate federal , state, or local law while on release.

(2)    The defendant must cooperate in the collection of a DNA sample ifit is authorized by 42 U.S.C. § 14135a.

(3)    The defendant must advise the court or the pretrial services office or supervising officer in writing before making
       any change of residence or telephone number.

(4)    The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
       the court may impose.

       The defendant must appear at:
                                                                                             Place




       on
                                                                            Date and Time


       If blank, defendant will be notified of next appearance.

(5)    The defendant must sign an Appearance Bond, if ordered.
                                  Case 1:19-mj-10645-UA Document 6 Filed 12/03/19 Page 3 of 7
AO 199B (Rev. 12/11) Additional Conditions of Release                                                                                  Page      of      Pages
                                                      ADDITIONAL CONDITIONS OF RELEASE
       IT IS FURTHER ORDERED that the defendant's release is subject to the conditions marked below:

( 0)       (6)
            The defendant is placed in the custody of:
             Person or organization
             Address (only if above is an organi=ation)
             City and state _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _                          Tel. No. _ _ _ _ _ _ _ _ _ _ _ _ __
who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant's appearance at all court proceedings, and (c) notify the court
immediately if the defendant violates a condition of release or is no longer in the custodian's custody.

                                                                            Signed: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                        Custodian                                     Date
( [gl ) (7) The defendant must:
       ( X ) (a) submit to supervision by and report for supervision to the          PRETRIAL SERVICES AS DIRECTED IN
                                                                                     THESDFLA
                       telephone number         _ _ _ _ _ _ _ , no later than
       (    ) (b)      continue or actively seek employment.
       ( D) (c)        continue or start an education program.
       ( [gl) (d)      surrender any passport to :       PRETRIAL SERVICES
                                                        ...c:....::...:::..::...:::..:=-==-==--==:..:...:._::::_::=.==-----------------------------
       ( [gl) (e)      not obtain a passport or other international travel document.
       ( [gl) (f)      abide by the following restrictions on personal association, residence, or travel:   SONY, EDNY AND EXTENDED TO THE SDFL,
                              STATE OF TENNESEE, AND POINTS IN BETWEEN FOR TRAVEL PURPOSES ONLY
       (0 )        (g) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
                       including:

       (D )        (h) get medical or psychiatric treatment:

       (D )        (i) return to custody each
                                              - - ---
                                                      at ____ o' clock after being released at _ _ _ _ _ o' clock for employment, schooling,
                       or the following purposes:

       ( D ) U)           maintain residence at a ha-Ifway house or community corrections center, as the pretrial services office or supervising officer considers
                          necessary.
       (         ) (k)    not possess a firearm, destructive device, or other weapon.
       (D )         (I)   not use alcohol ( D ) at all ( D ) excessively.
       (D        ) (m)    not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
                          medical practitioner.
                 ) (n)    submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with
                          random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of
                          prohibited substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and
                          accuracy of prohibited substance screening or testing.
                 ) (o)    participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
                          supervising officer.
                 ) (p)    participate in one of the following location restriction programs and comply with its requirements as directed.
                          ( D) (i) Curfew. You are restricted to your residence every day ( D) from _ _ _ _ _ to _ _ _ _ , or ( D ) as
                                       directed by the pretrial services office or supervising officer; or
                          ( 0) (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious services;
                                      medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other
                                      activities approved in advance by the pretrial services office or supervising officer; or
                          ( D) (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
                                      court appearances or other activities specifically approved by the court.
       (D )        (q)    submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program
                          requirements and instructions provided.
                          (0) You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office or
                                 supervising officer.
       (D )         (r) report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel, including
                        arrests, questioning, or traffic stops.
                 Case 1:19-mj-10645-UA Document 6 Filed 12/03/19 Page 4 of 7


                              ADDITIONAL CONDITIONS OF RELEASE
( ~ ) (s)   $150,000.00 PRB; CO-SIGNED BY 2 FRP'S; TRAVEL LIMITS INCLUDE THE SONY, EDNY AND EXTENDED
            TO THE SDFL, ST ATE OF TENNESEE, AND POINTS IN BETWEEN FOR TRAVEL PURPOSES ONLY ;
            SURRENDER OF TRAVEL DOCUMENTS NO NEW APPLICATIONS; PRETRIAL SUPERVISION AS
            DIRECTED IN THE SDFLA; DEFENDANT TO BE RELEASED UPON OWN SIGNATURE WITH ALL
            REMAINING CONDITIONS TO BE MET BY 12/10/19; DEFENDANT IS NOT TO INITIATE NEW ADA
            ACTIONS WHETER OR NOT COUNSEL OF RECORD
   0                     Case 1:19-mj-10645-UA Document 6 Filed 12/03/19 Page
AO 199C (Rev. 09/08) Advice of Penalties
                                                                               5 of 7
                                                                           Page _ _ _ of _ _ _ Pages

                                           ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:                   STUART FINKELSTEIN                       19 MAG 10645                     December 3, 2019

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

       Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
       While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten
       years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
       It is a crime punishable by up to ten years in prison, and a $250,000 fme, or both, to : obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.
       If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
       ( l) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fmed
             not more than $250,000 or imprisoned for not more than l Oyears, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be fined not
             more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony- you will be fmed not more than $250,000 or imprisoned not more than two years, or both;
       (4) a misdemeanor- you will be fined not more than $100,000 or imprisoned not more than one year, or both.
       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                               Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above.


DEFENDANT RELEASED




                                                                                        City and State



                                             Directions to the United States Marshal

( D ) The defendant is ORDERED released after processing.
( D ) The United States marshal is ORDERED to keep the            defendant in custody until notified by the clerk or judge that the
         defendant has posted bond and/or complied with all other conditions for release . If still in custody, the defendant must be
         produced before the appropriate judge at the time and place specified.


Date: - - - - - - - - - - -
                                                                                  Judicial Officer's Signature



                                                                                     Printed name and title
   0                      Case 1:19-mj-10645-UA Document 6 Filed 12/03/19 Page 6 of 7
AO 199C (Rev. 09/08) Advice of Penalties                                                        Page _ _ _ of _ _ _ Pages

                    DISTRIB UTION:     COURT   DEFENDANT   PRETRIAL SERVICE   U.S. ATTORNEY     U.S. MARS HAL




                                                                                          Thel?n)nx
                                                                                         -"'anhattan
                                                                                         Westcheste..-
                                                                                          lieddand
                                                                                           l)utmeu
                                                                                            Orantte
                                                                                           l)utnam
                                                                                           SuUi'llan

                                                                                 Easte..-n Uistrict cf i-.ew .,..()l'°k

                                                                                   l?rn()kbn (l\irnts Cclun1Y)
                                                                                   cueens {<lueem ec,unlY)
                                                                               Staten ISiand (l<lt:hmcno UUDIY)
                                                                                 Lc.n tt Island (Jlliiauau & s.u ffolk)
                             Case 1:19-mj-10645-UA Document 6 Filed 12/03/19 Page
                                                                                ·._ 7 of
                                                                                         (-::.:.
                                                                                      \ 7·..,_ . .
                                                                                                                 --~ n  ~
                                                                                                                                  :l  .   •
                                                                                                                                          •
                                                                                                                                                  !
                                                                                                                                              , _ _1
                                                                                                                                                          ~
                                                                                                                                                          I
                                                                                                                    ;                     .. !'       \   t~


· DOCKET No. --=-1"""9m=ag=lc..c:.0-=-64..:.:5:___ _ _ _ _ __         DEFENDANT Stuart Finkelstein


 AUSA Rushmi Bhaskaran                                                DEF.'S COUNSEL ~B=r...,ia-n_,,G=r..,.jf..._.fi=n~~-~------
                                                                      IZI RETAINED O FEDERAL DEFENDERS O CJA O PRESENTMENT ONLY
 • ________ INTERPRETER NEEDED
                                                                                     0 DEFENDANT WAIVES PRETRIAL REPORT

IZI Rule 5 D Rule 9 D Rule 5(c)(3) D Detention Hrg.                           DATE OF ARREST l l /19/19                     IZIVOL SURR
                                                                              TIME OF ARREST Morning                        •   ON WRIT
 D Other: - - - - - - - - - - - - - - -                                       TIME OF PRESENTMENT 3 ·40nm


                                                             BAIL DISPOSITION
                                                                                                         0 SEE SEP. ORDER
 0 DETENTION ON CONSENT W/O PREJUDICE                                 O DETENTION: RISK OF FLIGHT/DANGER O SEE TRANSCRIPT
 0 DETENTION HEARING SCHEDULED FOR:
 rll AGREED CONDITIONS OF RELEASE      ---------
•    DEF.RELEASED ON OWN RECOGNIZANCE
 IZI $ 150 000     PRB IZI 2     FRP
•    SECURED BY$ _ _ _ _ _ _ CASH/PROPERTY: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 IZI TRAVEL RESTRICTED TO SDNY/EDNY/ S.D.Fla.• State of Tennessee. points in between for transit purposes only
•    TEMPORARY ADDITIONAL TRAVEL UPON CONSENT OF AUSA & APPROVAL OF PRETRIAL SERVICES
 IZI SURRENDER TRAVEL DOCUMENTS (& NO NEW APPLICATIONS)
 IZI PRETRIAL SUPERVISION: 0 REGULAR O STRICT IZI AS DIRECTED BY PRETRIAL SERVICES
 0 DRUG TESTING/TREATMT AS DIRECTED BY PTS                            •
                                                  MENTAL HEAL TH EV AL/TREATMT AS DIRECTED BY PTS
 0 DEF. TO SUBMIT TO URINALYSIS; IF POSITIVE, ADD CONDITION OF DRUG TESTING/TREATMENT
 0 HOME INCARCERATION O HOME DETENTION           CURFEW                   •
                                                              ELECTRONIC MONITORING     GPS •                                     •
 0 DEF. TO PAY ALL OF PART OF COST OF LOCATION MONITORING, AS DETERMINED BY PRETRIAL SERVICES
 0 DEF. TO CONTINUE OR SEEK EMPLOYMENT [OR]                               •
                                                DEF. TO CONTINUE OR START EDUCATION PROGRAM
 0 DEF. NOT TO POSSESS FIREARM/DESTRUCTIVE DEVICE/OTHER WEAPON
 0 DEF. TO BE DETAINED UNTIL ALL CONDITIONS ARE MET
 IZI DEF. TO BE RELEASED ON OWN SIGNATURE, PLUS THE FOLLOWING CONDITIONS: - - - - - - - - - -
 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ; REMAINING CONDITIONS TO BE MET BY: 12/10/19

 ADDITIONAL CONDITIONS/ADDITIONAL PROCEEDINGS/COMMENTS:

 Defendant to be supervised in S.D. Fla.

 Defendant not to initiate new ADA actions (whether or not counsel ofrecord).




 0 DEF. ARRAIGNED; PLEADS NOT GUILTY                                                   •
                                                               CONFERENCE BEFORE D.J. ON _ _ _ _ __
 0 DEF. WAIVES INDICTMENT
 0 SPEEDY TRIAL TIME EXCLUDED UNDER 18 U.S .C. § 3161(h)(7) UNTIL _ _ _ _ __
 For Rule 5(c)(3) Cases:
 0 IDENTITY HEARING WAIVED                                        • DEFENDANT TO BE REMOVED
 0 PRELIMINARY HEARING IN SDNY WAIVED                             • CONTROL DATE FOR REMOVAL : _ _ _ _ __
 PRELIMINARY HEARING DATE: -"'-1~/2=/2=0~---


 DATE: )2/3/)9
                                                                      ~ONDE~;4
                                                                                  UNITEDSTATEsMAGls~
 ~         (original) - COURT FILE   fillK -U. S. ATTORNEY'S OFFICE            YfilJ.illY - U.S. MARSHAL   QRfilili - PRETRIAL SERVICES AGENCY
 Rev ' d 2016
